Kincheloe, Judge:
This appeal to reappraisemeut involves the proper dutiable value of certain decalcomanias imported from England.
Said merchandise was entered at the prices shown in the consular invoice, and was appraised as entered., The collector appealed to reappraisement claiming that higher foreign values represented the proper dutiable values.
Counsel for the plaintiff offered in evidence, as part of plaintiff’s •collective exhibit 1, a report of Ronald N. Marquis, Treasury representative.
Said report presents a comprehensive analysis of the market conditions in England in relation to the manufacturer’s sales of decalco-manias in the foreign market and also' for sales for exportation to the United States, and includes, as part of said report, copies of invoices of sales made, and also a copy of the basic scale of prices upon which the sales are based.
On the basis of the record before me I find the following facts:
(1) That the merchandise in question consists of certain decal-comanias exported from England.
(2) That said merchandise was freely offered for sale to all purchasers in the foreign market, at the time of exportation of the instant merchandise.
(3) That the foreign values, as defined in section 402 (c) of the Tariff Act of 1930, for such merchandise were as follows:

Sterling, per sheet.

Sheets 9123_pence
Sheets 9123 Seconds_4% pence
Plus 70 per centum,
Plus 10 per centum,
Plus 10 per centum,
Plus cases and war risk insurance, as invoiced.
(4) That such foreign values are higher than the export values for such merchandise.
*500I hold as matter of law that the foreign, value as such value is defined in section 402 (c) of the Tariff Act of 1930 is the proper basis for the determination of the value of the instant merchandise, and that such values are as set forth in finding of fact (3). Judgment will be rendered accordingly.